EXHIBIT 10.8




CONFIDENTIAL – Redacted. Confidential Treatment of redacted portions requested
of the Securities and Exchange Commission.







ASSET PURCHASE AGREEMENT







THIS AGREEMENT is made by and among Greentree Capital Management, L.L.C.
(“Seller”), Peter J. Gaess (“Principal”), T.C. Lewis (for the purposes of
Section 3.02 only)(”Lewis”) and The Canandaigua National Bank and Trust Company
(“Buyer”).




R E C I TALS:




I.

Seller provides investment management services for individual clients (the
“Services”); and




II.

Seller desires to sell certain assets, properties and rights now owned and held
by it and used or usable in connection with the provision of the Services; and




Ill.

Buyer desires to purchase the assets, properties and rights of Seller used in
connection with the Services upon the terms and conditions hereinafter set
forth.




NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the Parties hereto agree as follows:




ARTICLE I




PURCHASE AND SALE




1.01 Purchase of Assets. On the Closing Date set forth in Article V, Seller
agrees to sell and Buyer agrees to purchase, subject to the terms and conditions
of this Agreement, certain assets, properties and rights of Seller used in
connection with the Services (the “Assets”) as follows:




A.

All investment accounts (“Accounts”) with Seller’s clients (“Clients”), and all
business, financial and other books and records relating to Seller’s provision
of the Services, the Accounts and the Clients; and







B.

All of Seller’s right, title and interest in and to the intangible assets
relating to Seller’s provision of the Services, the Accounts and the Clients
including, without limitation, (i) the name “Greentree Capital Management”; (ii)
all telephone numbers, fax numbers and Internet domain names; (iii) Seller’s
goodwill, (iv) all licenses, permits, registrations, approvals and
accreditations to the extent same are transferable; and (v) all contract rights,
commitments and claims.




It is the intention of the parties hereto that the Assets shall include all of
Seller’s assets, properties and rights used or usable in the provision of the
Services to Clients and otherwise related to the Accounts or the Clients,
whether or not specifically described in this Agreement; provided, however, that
there is specifically excluded from the Assets Seller’s cash-on-hand and in
banks, any accounts receivable, any furniture, fixtures and equipment used by
Seller and any rights of Seller under the lease for its office space (the
“Excluded Assets”).




1.02 Liabilities. It is expressly understood and agreed that, aside from Buyer
performing Seller’s obligations under any contracts entered into with Clients,
Buyer does not, nor will it assume or become liable for, any of Seller’s
liabilities of any kind or nature at any time existing or asserted, whether
fixed, contingent or otherwise, including without limitation, accounts, notes
and taxes payable, workers compensation claims, malpractice or other liability
claims, lease obligations, salaries, wages, severance or separation pay, or
vacation, profit sharing, retirement, pension, bonus, hospitalization, medical,
health or other employee benefits or any unemployment or other benefit taxes
relating to Seller or any of Seller’s employees, all of which liabilities and
obligations shall continue to be the sole responsibility of Seller.




I.03 Purchase Price. The aggregate purchase price to be paid by Buyer to Seller
for the Assets shall be $[*] (the “Purchase Price”), subject to the adjustments
as provided in Section 1 .04 below (the “Adjusted Purchase Price”). The Adjusted
Purchase Price shall be allocated entirely to the Assets. Such allocation shall
be used by the parties for all tax purposes and filings, including without
limitation, IRS Form 8594.







 - 2 -




ln addition to the Adjusted Purchase Price, Buyer shall pay Seller in cash at
the Closing the sum of $[*] as an allowance to defray Seller’s costs of
disposing of its furniture, fixtures and office equipment.




1.04 Purchase Price Adjustment. The Adjusted Purchase Price shall consist of the
aggregate of (x) the Closing Purchase Price, which shall be determined as of the
close of trading on the New York Stock Exchange on the trading day immediately
preceding the Closing Date (the “First Measurement Date”), and (y) the Deferred
Purchase Price, which shall be determined as of the close of trading on the New
York Stock Exchange on the trading day immediately preceding [*] (the “Second
Measurement Date”). An illustration of the calculation of the Adjusted Purchase
Price is attached hereto as Schedule 1.04.




(a)

The Closing Purchase Price shall be [*].




(b)

The Deferred Purchase Price shall be [*].




1.05 Payment of Adjusted Purchase Price. The Adjusted Purchase Price shall be
paid, in cash, electronics funds transfer or by wire transfer of funds to an
account or accounts identified by Seller and/or Principal, as follows: the
Closing Purchase Price shall be paid at the Closing, and the Deferred Purchase
Price shall be paid in two equal installments on each of the first and second
anniversaries of the Closing (or the first banking day thereafter, if an
anniversary should fall on a non-banking day). Seller and Principal acknowledge
that imputed interest is included in the Deferred Purchase Price, and that Buyer
shall so report same to Seller and/or Principal in a timely manner on Forms I
099-INT. Buyer’s payment of such amounts shall be secured by Buyer’s promissory
note in the form attached hereto as Schedule 1.05.




1.06 Right of Offset. Buyer may, at its option, use part or all of any amounts
due Seller pursuant to the terms of this Agreement, or any other agreements
between Buyer and Seller, to apply against or satisfy any failure of Seller to
satisfy any of its obligations or agreements hereunder (including the failure of
Seller to satisfy any of its liabilities), or any claims of Buyer against Seller
whether due to the breach of any representation or warranty made hereunder or
otherwise, as well as any claim against or obligation of




 - 3 -




Seller asserted by any third party or parties in connection with any of the
Assets, together with all expenses, including reasonable attorneys’ fees and the
costs of defense, incurred by Buyer as a result of or in connection therewith;
and, if so used by Buyer, such amounts shall be, and shall constitute, a
complete and absolute offset against any such payments which are or may become
due from Buyer to Seller pursuant to the terms of this Agreement or any other
agreement. Nothing contained in this Section shall be construed so as to limit
or modify, except to provide for a right of offset, Seller’s general obligation
to indemnify Buyer set forth in Section 3.05 hereof.




ARTICLE II




REPRESENTATIONS AND WARRANTIES OF SELLER AND PRINCIPAL




Seller and Principal represent and warrant to Buyer as follows:




2.01 Authority. Seller is a limited liability company, duly organized, validly
existing and in good standing under the limited liability company law of the
State of New York and registered with the Securities and Exchange Commission as
a registered investment adviser. Seller has full power and authority to own the
Assets, to provide the Services to the Clients, to enter into this Agreement and
to sell, transfer and deliver the Assets. Seller has taken all such actions as
may be necessary or advisable and proper to authorize this Agreement, the
execution and delivery thereof, the consummation of the transactions
contemplated hereby and the execution and delivery of each of the documents
required to be delivered hereunder.




2.02 Absence of Restrictions. Seller has made no other agreement with any other
party with respect to the sale or encumbrance of the Assets. The execution and
delivery of this Agreement, and (except as stated in Section 2.05 below) the
consummation of the transactions provided hereunder, do not require any third
party consent and do not violate, conflict with, result in the breach of, or
cause the acceleration of or default under any provision of any obligation,
mortgage, lien, lease, agreement, instrument, law, order, arbitration award,
judgment, decree or any other restriction to which Seller is a party or by which
Seller is subject or bound.




2.03 Title to Assets. Seller has good, marketable and indefeasible title to all
of the




 - 4 -




Assets, free and clear of all liabilities, mortgages, conditional sales
agreements, security interests, leases, liens, pledges, encumbrances,
restrictions, charges, claims or imperfections of title whatsoever.




2.04 Clients. The Clients as of the date hereof are listed on Schedule 2.04
attached hereto. Seller has complied in all material respects with the terms and
conditions of any contracts or other arrangements with the Clients.




2.05 Consents; Conflicts. The consummation of the transactions provided
hereunder requires the consent of Clients, but does not require authorization,
approval of or notice, filing or registration with any governmental authority or
third party and will not violate, conflict with, result in the breach of, or
cause the acceleration of or default under any provision or any obligation,
mortgage, lien, lease, agreement, instrument, law, order, arbitration award,
judgment, decree or any other restriction to which Seller is a party or by which
Seller is subject or bound.




2.06 Litigation and Claims. There is no litigation, proceeding, suit, action,
controversy or claim in law or in equity (including proceedings by or before any
governmental board or agency) existing, pending or, to the best of Seller’s
knowledge, threatened against Seller which might adversely affect the Assets,
and there is no fact known to Seller which could form the basis for any such
litigation, proceeding, suit, action, controversy or claim. To the best of
Seller’s knowledge, Seller has complied with all laws, regulations and orders
applicable to Seller’s provision of the Services to the Clients. There are no
judgments, orders, or notices, whether or not filed, against Seller which might
adversely affect the Assets and the continuation by Buyer of the Services to the
Clients as now provided by Seller.




2.07 Taxes. Seller has filed returns for and paid in full all of its federal,
state and local taxes, to the extent such filings and payments are required or
due prior to the date of this Agreement. All such returns were true and correct
when filed.




2.08 Financial Statements. The compiled financial statements of Seller as, at
and for the periods ended December 31, 2005, 2006 and 2007, and for the first
half of 2008 (a) are in accordance with the books and records of Seller and (b)
present fully, fairly




 - 5 -




and accurately the financial position of Seller as of said dates and the
operational results of Seller for the periods represented thereby.




2.09 Labor Relations. To the best of Seller’s knowledge, Seller has complied in
all material respects with all applicable agreements, laws, rules and
regulations relating to the employment of labor, including those related to
wages, hours and payroll taxes. Seller has withheld and remitted to the proper
governmental authorities all amounts required by law or agreement to be withheld
from wages or salaries of its employees and is not liable for any arrearage of
wages or any taxes or penalties for failure to comply with any of the foregoing.
Seller has not promulgated any policy or entered into any agreement relating to
the payment of any medical insurance premium, retirement pay, severance pay,
vacation pay or sick leave to any present or former employees of Seller.




2.10 ERISA Matters. Seller does not maintain or contribute to any “employee
benefit plans” as defined in Section 3(3) of the Employee Retirement Income
Security Act of I 974, as amended (“ERISA”), (including any “multiemployer
plans” as defined in Section 3(37) of ERISA), or any other material bonus,
deferred compensation or other fringe benefits plan or arrangement for the
benefit of employees of Seller which are subject to the minimum funding
standards contained in Section 302 of ERISA.




ARTICLE Ill




COVENANTS OF SELLER AND PRINCIPAL







Each of Seller and Principal covenants and agrees as follows:




3.01 Provision of Service. To provide the Services pending the Closing in the
normal and usual manner consistent with the successful operation thereof and,
without the prior approval of Buyer, not to make any change in the policies
affecting the provision of Services, the Accounts and the relationship with
Clients nor to commence negotiations for, or enter into, any material or unusual
contracts or agreements affecting the Assets, or extending beyond the Closing.




3.02 Retention of Business. To use and exert best efforts between the date




 - 6 -




hereof and Closing to keep and retain Seller’s business as a going concern for
the benefit of Buyer and to provide such assistance and cooperation as may be
requested by Buyer as necessary to assure the orderly transfer of the Assets to
Buyer and the continuation thereof by Buyer subsequent to the Closing. In
furtherance thereof, Principal and Lewis shall become employees of Buyer under
the terms of an employment agreement in the form attached hereto as Schedule
3.02A. Principal shall also use his best efforts to persuade Stephen Rossi
(“Rossi”) to accept employment with Buyer for a period of one year, at a salary
not less than that being paid to him by Seller as of June 30, 2008 with employee
benefits comparable to those provided by Buyer to its similarly situated
employees under the terms of employment agreements also in the form attached
hereto as Schedule 3.02A. The particular details of the employment agreements
for each of Principal, Rossi and Lewis are attached hereto as Schedules 3.02A-1,
3.02A-2 and 3.02A-3, respectively.




3.03 Changes. Between the date hereof and the Closing, to notify Buyer of any
unusual changes, problems or developments with respect to the Assets and the
Accounts and the status of Seller’s liabilities, obligations and relationship
with the Clients, to the end that an uninterrupted and efficient transfer of the
ownership of the Assets may be made.




3.04 Access. To allow the authorized personnel and agents of Buyer access to any
and all of the records of Seller concerning the Assets, the Accounts and the
Clients at all reasonable times between the date hereof and the Closing; and to
furnish Buyer with all information concerning Seller’s affairs as the same
pertain to the Assets, the Accounts and the Clients as Buyer may reasonably
request; and to permit Buyer to make extracts from, and copies of, all of
Seller’s books and records as the same pertain to the Assets, the Accounts and
the Clients.




3.05 Indemnification. For a period of [*] following the Closing, to fully
indemnify and hold harmless Buyer, its directors, officers, agents, employees,
advisors, successors and assigns, as applicable, from and against and in respect
of any and all liabilities, obligations, damages, losses and expenses, including
claims of every kind and nature, whether accrued, absolute, contingent or
otherwise, and reasonable attorneys’ fees and the costs of defense, incurred by
any of them as a result, or by




 - 7 -




reason, of the breach, falsity or failure of any of Seller’s or Principal’s
representations, warranties, covenants or undertakings contained in this
Agreement, it being agreed by the parties hereto that the provisions of this
indemnification shall survive the Closing Date; provided, however, that the
total amount of the indemnification obligations of Seller and Principal
hereunder shall not exceed the amount of the Adjusted Purchase Price and Buyer
shall not be entitled to make any claim for indemnification hereunder until the
aggregate amount of such claims exceeds $[*].




3.06 Cooperation. To execute, acknowledge and deliver to Buyer on demand, both
prior and subsequent to the Closing, all such instruments, consents,
authorizations, certifications, books, records and data, and to take all other
action, as previously agreed or as may be reasonably necessary or advisable in
the opinion of Buyer: (I) to satisfy the Conditions to Closing contained in
Article VI hereof, (ii) to effect the provisions and intent of this Agreement,
or (iii) to facilitate the transfer and conveyance of title to and possession of
the Assets to Buyer; and further, to assist and cooperate with Buyer in
connection with any litigation or other claims of third parties involving the
Assets, the Accounts or the Clients.




3.07 Noncompetition. For a period beginning on the Closing Date and ending [*],
not to engage or compete, directly or indirectly, as a principal, on its or his
own account, as a shareholder, officer, director, employee, consultant, advisor,
member, partner or joint venturer in any corporation or other business entity,
as the case may be, in the provision of the Services or financial advisory
services, or any other services which are otherwise in competition with Seller’s
business as conducted prior to the Closing Date, in the geographical area in
which Seller and Principal offered the Services to Clients; nor at any time
solicit, directly or indirectly, (i) any present employee of Seller actively
involved in the provision of the Services to become an employee of any other
business or entity, or (ii) any former or present Client or referral source of
Seller or Principal to utilize the investment management services of any
investment manager other than Buyer; nor at any time without the consent of
Buyer, directly or indirectly discuss, publish or otherwise divulge any
confidential information related to the Assets, the Accounts or the Clients or
of Buyer of which Seller or Principal becomes aware, unless such information is
or becomes rightfully publicly known. If any of these restrictions on
post-closing competitive activities contained in this Section shall for any
reason be held




 - 8 -




by a court of competent jurisdiction to be excessively broad as to duration,
geographical scope, activity or subject, such restrictions shall be construed so
as to be limited or reduced to be enforceable to the extent compatible with the
applicable law as it shall then appear; it being understood that by the
execution of this Agreement the parties hereto regard the restrictions herein as
reasonable and compatible with their respective rights.




3.08 Seller and Principal shall use all commercially reasonable efforts, prior
to and following the Closing, to obtain agreements from the Clients to have the
custodianship of the assets in their respective Accounts transferred to Buyer.




ARTICLE IV




REPRESENTATIONS AND WARRANTIES OF BUYER




Buyer represents and warrants to Seller as follows:




4.01 Authority. Buyer is a nationally chartered banking corporation. Buyer has
taken all such actions as may be necessary or advisable and proper to authorize
this Agreement, the execution and delivery thereof, the consummation of the
transactions contemplated hereby and the execution and delivery of each of the
documents required to be delivered hereunder.




4.02

Consents. Neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby on the part of Buyer requires the consent or
approval of any third party.




ARTICLE V




CLOSING




Closing hereunder shall take place at I 0:00 A.M. on or before December 31,
2008, at the offices of Underberg & Kessler LLP, 300 Bausch & Lomb Place,
Rochester, New York or at such other place as Seller and Buyer may subsequently
agree in writing.




ARTICLE VI








 - 9 -




CONDITIONS OF CLOSING BY BUYER




The obligation of Buyer to consummate the transactions contemplated by this
Agreement shall be subject, at Buyer’s sole discretion, to the satisfaction of
the following conditions precedent:




6.01

Representations. All of the representations and warranties of Seller herein
contained shall be true and correct as of the date of this Agreement, and as of
the Closing Date as if expressly made on and as of the Closing Date.




6.02

Performance of Covenants. All of the covenants to be performed and all of the
conditions to be satisfied by Seller prior to the Closing Date shall have been
performed or satisfied on or before the Closing.




6.03

Books and Records. Seller shall have delivered to Buyer on or before the Closing
Date all of Seller’s operational books, records, data and materials used by
Seller in the provision of the Services which are or would be necessary or
useful to Buyer in the continuation thereof.




6.04

Delivery of Documents. Buyer shall have received all such documents,
certificates, opinions and papers required of Seller pursuant to the terms of
this Agreement, or which shall have been reasonably requested by Buyer in
connection therewith, in form and substance as approved prior to the Closing by
Underberg & Kessler LLP, attorneys for Buyer, including but not limited to the
following:




A.

A duly executed warranty Bill of Sale and Assignment of Accounts, accompanied by
the written consent of the Clients to such assignments, in connection with the
transfer of the Assets.




B.

Personal property searches dated or redated as of the Closing Date from a
reputable search agency stating that as of said date there are no liens,
mortgages, encumbrances or judgments of record against Seller or the Assets
filed or recorded in Monroe County and in the office of the Department of State
of the State of New York, or together with duly authorized UCC-3 Termination
Statements for each lien shown thereon.




 - 10 -







C.

A certificate of resolutions adopted by Principal authorizing the execution of
this Agreement, the consummation of the transactions contemplated hereby and the
execution and delivery of the documents required to be delivered hereunder.




D. Certificates from Seller and Principal dated as of the Closing Date, to the
effect that, as of the Closing Date, all of the representations and warranties
of Seller and Principal contained in this Agreement and the Schedules hereto are
true and correct and that all of the covenants and conditions contained in this
Agreement to be performed or satisfied by Seller and/or Principal prior to the
Closing have been performed or satisfied.




E.

A duly executed assignment of each license, permit, registration, approval and
accreditation relating to the Assets, the Accounts or the provision of the
Services.




F.

A certificate of amendment to the articles of organization of Seller changing
Seller’s name to one wholly dissimilar to “Greentree Capital Management”.




G.

The employment agreements in the forms attached hereto as Schedules 3.02A-1,
3.02A-2 and 3.02A-3, respectively, duly executed by Principal, Rossi and Lewis.




ARTICLE VII




CONDITIONS OF CLOSING BY SELLER







The obligation of Seller to consummate the transactions contemplated by this
Agreement shall be subject, at Seller’s sole option, to the satisfaction of the
following conditions precedent:




7.01

Representations. All of the representations and warranties of Buyer herein
contained shall be true and correct as of the date of this Agreement, and as of
the




 - 11 -




Closing Date as if made on and as of the Closing Date.




7.02

Covenants and Conditions. All of the covenants to be performed and all of the
conditions to be satisfied by Buyer prior to the Closing Date shall have been
performed or satisfied on or before the Closing.




7.03

Deliveries. Seller shall have received all such documents, payments,
certificates, notes, instruments, opinions and papers required of Buyer pursuant
to the terms of this Agreement, in form and substance as approved prior to the
Closing by Buyer’s Attorney, including expressly, but not limited to, the
following:




A.

A certificate of resolutions adopted by Buyer’s Board of Directors or its
Executive Committee authorizing the execution of this Agreement, the
consummation of the transactions contemplated hereby and the execution and
delivery of the documents required to be delivered hereunder, appropriately
certified by Buyer’s secretary.




B.

A certificate of Buyer, dated as of the Closing Date, to the effect that, as of
the Closing Date, all of the representations and warranties of Buyer contained
in this Agreement are true and correct and that all of the covenants and
conditions contained in this Agreement to be performed or met by Buyer prior to
Closing have been performed or met, such certificate to be executed by an
officer of Buyer.




C.

The employment agreements in the forms attached hereto as Schedules 3.02A-1 and
3.02A-3 duly executed by Buyer.




ARTICLE VIII

CONTINGENT FINANCIAL MATTERS




8.01

Tax Status and Effect. It is understood and agreed that neither Seller nor Buyer
has made any representations to the other as to the tax status or tax effect of
the transactions contemplated by this Agreement, and each of the Parties hereto
is therefore separately taking counsel as to such matters and each is assuming,
subject only to the express and specific provisions of this Agreement, the tax,
if any, which may be incurred by reason of the carrying out of the terms and
provisions hereof.




 - 12 -







8.02

Sales or Use Tax. In the event that any sales or use tax shall be due to any
state or local governmental authority by reason of the sale of the Assets, such
tax shall be borne by Seller.




8.03

Brokerage Commissions. Seller and Buyer represent and warrant, each to the
other, that this Agreement and the transactions contemplated hereunder were
brought about without the assistance of any broker, person or firm, and that no
one is entitled to a commission, fee or payment of any kind relative to this
Agreement or the transactions contemplated hereby.




8.04

Risk of Loss. All risk of loss to the Assets shall remain on Seller until
completion of the Closing.




8.05

Expenses of Parties. All expenses involved in the preparation, authorization and
consummation of this Agreement, including, without limitation, all fees and
expenses of agents, representatives, counsel and accountants, shall be borne
solely by the party which shall have incurred the same, and the other Parties
shall have no liability with respect thereto.




ARTICLE IX




MISCELLANEOUS PROVISIONS




9.01

Confidentiality. Except as may be required by law or court order, none of the
parties to this Agreement shall disclose to the public or to any third party
(other than its accountants and attorneys) the existence of this Agreement or
the transactions contemplated hereby, other than with the express prior written
consent of the other parties hereto. Except as may be required by law or court
order, no party will disclose or use, and it will direct its representatives not
to disclose or use, any Confidential Information obtained by it pursuant to this
Agreement, other than in connection herewith. The parties intend to issue a
joint press release about the transactions contemplated by this Agreement, which
shall not be released until approved by Seller, Principal and Buyer. For
purposes of this Agreement, “Confidential Information” means any information
about a party marked “Confidential” or identified in writing as such by




 - 13 -




the party disclosing same following its disclosure, unless: (a) such information
is already known to the recipient thereof or its representatives or to others
not bound by a duty or confidentiality or such information becomes publicly
available through no fault of the recipient, (b) the use of such information is
necessary or appropriate in making any filing or obtaining any consent or
approval required for consummation of the transaction, or (c) the furnishing or
use of such information is required by or necessary or appropriate in connection
with legal proceedings. Upon request of a disclosing party, a recipient will
promptly return any Confidential Information in its possession to the disclosing
party or its representatives.




9.02

Binding Effect; Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their successors and assigns.




9.03

Entire Agreement. This Agreement contains the entire understanding and agreement
among the parties hereto and supersedes any prior understandings, memoranda or
other written or oral agreements between or among any of them respecting the
within subject matter. There are no representations, agreements, arrangements or
understandings, oral or written, between or among any of the parties relating to
the subject matter of this Agreement which are not fully expressed herein.




9.04

Modifications; Waiver. No modification or waiver of this Agreement or any part
hereof shall be valid or effective unless in writing and signed by the party or
parties sought to be charged therewith, and no waiver of any breach or condition
of this Agreement shall be deemed to be a waiver of any other subsequent breach
or condition, whether of like or different nature. No course of dealing between
or among any of the parties hereto will be deemed effective to modify, amend or
discharge any part of this Agreement or the rights or obligations of any party
hereunder.




9.05

Partial Invalidity. If any provision of this Agreement shall be’ held by a court
of competent jurisdiction to be invalid or unenforceable, such provision shall
be construed so as to be limited or reduced to be enforceable to the maximum
extent compatible with the law as it shall then appear. The total invalidity or
unenforceability of any particular provision of this Agreement shall not affect
the other provisions hereof and this Agreement shall be construed in all
respects as if such invalid or unenforceable




 - 14 -




provision were omitted.




9.06

No Third Party Beneficiary. None of the provisions of this Agreement shall be
for the benefit of, or enforceable by, any person or entity which is not a party
hereto.




9.07

Notices. Any notice or other communication required or permitted under this
Agreement shall be in writing and shall be deemed to have been duly given (i)
upon hand delivery, or (ii) on the third day following delivery to the U.S.
Postal Service as certified or registered mail, return receipt requested and
postage prepaid, or (iii) on the first day following delivery to a nationally
recognized United States overnight courier service, fee prepaid, return receipt
or other confirmation of delivery requested. Any such notice or communication
shall be directed to a party at its address set forth below or at such other
address as may be designated by a party in a notice given to all other parties
hereto in accordance with the provisions of this Section.




Notice to Buyer shall

be shall be sent to:

      The Canandaigua National Bank and Trust Company

72 South Main Street

Canandaigua, New York 14424

Attn:

Steven H. Swartout, EVP & General Counsel




with a copy to:

Underberg & Kessler LLP 300 Bausch & Lomb Place Rochester, New York 14604 Attn:
Stephen H. Waite, Esq.




Notice to Seller

shall be sent to:

Greentree Capital Management, L.L.C.

805 CrossKeys Office Park Fairport, New York 14450 Attention: Peter J. Gaess,
Principal




Notice to Principal

shall be sent to:

Peter J. Gaess

177 Bluhm Road

Fairport, New York 14450




with a copy to:

Harris Beach PLCC

99 Garnsey Road

Pittsford, New York 14534

Attn:

Thomas E. Willett, Esq.




9.08

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York pertaining to contracts made and to




 - 15 -




be wholly performed within such state, without taking into account conflicts of
laws principles.




9.09

Jurisdiction and Venue. In the event that any legal proceedings are commenced in
any court with respect to any matter arising under this Agreement, the Parties
hereto specifically consent and agree that:




(i)

the courts of the State of New York and/or the United States Federal Courts
located in the State of New York shall have exclusive jurisdiction over each of
the Parties and such proceedings; and




(ii)

the venue of any such action shall be in Ontario County, New York and/or the
United States District Court for the Western District of New York.




9.10

Survival. All representations and warranties of Seller contained in this
Agreement shall survive the execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby and the transfer and
conveyance of the Assets. The covenants of Seller and Principal contained in
Article III of this Agreement that by their terms extend beyond the Closing
shall survive for their stated durations.




9.11

Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed an original, and all of said counterparts shall together
constitute but one and the same instrument which may be sufficiently evidenced
by one counterpart.




9.12

Termination. This Agreement may be terminated by Buyer or Seller upon notice to
the other should the Closing not occur within 120 days of the date hereof.




[Signature page follows]





 - 16 -







IN WITNESS WHEREOF, the parties hereunto have duly executed this Agreement on
[undated], 2008.

BUYER:

THE CANANDAIGUA NATIONAL BANK

AND TRUST COMPANY

By: /s/ George W. Hamlin, IV
     George W. Hamlin, IV
      President and CEO

SELLER:

GREENTREE CAPITAL MANAGEMENT, L.L.C.




By: /s/ Peter J. Gaess
     Peter J. Gaess
     Principal

PRINCIPAL:

/s/ Peter J. Gaess


Peter J. Gaess

For the purposes of Section 3.02 only:




T. C. Lewis


T.C. Lewis





 - 17 -




Disclosure Schedules**




1.04

Illustration of Adjusted Purchase Price Calculation

1.05

Form of Promissory Note

2.04

Clients

3.02A

Form of Employment Agreement

3.02A-1

Attachment A to Employment Agreement The Canandaigua National Bank And Trust
Company and Peter J. Gaess

3.02A-2

Attachment A to Employment Agreement The Canandaigua National Bank And Trust
Company and Stephen Rossi

3.04A-3

Attachment A to Employment Agreement The Canandaigua National Bank And Trust
Company and T.C. Lewis








 - 18 -


